Citation Nr: 0211598	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  00-00 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals right knee with arthritis currently rated 20 
percent disabling.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel








INTRODUCTION

The veteran served on active duty from October 1986 to July 
1987, and had more than three years and nine months of prior 
active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in December 1998.

In March 2001 the Board remanded the issue on appeal for 
additional development which has been accomplished.  The 
Board interprets the March 2002 supplemental statement of the 
case as indicating the RO has granted service connection for 
arthritis of the right knee.  Accordingly the issue is as 
stated on the title page of this decision. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The postoperative residuals, right knee with arthritis is 
productive of no more than moderate impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
postoperative residuals right knee with arthritis have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5010, 5003, 5260, 5261, 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  With regard to the instant case, the 
information and evidence needed is that which would 
demonstrate that an increased evaluation was warranted.  Such 
action was accomplished by means of statement of the case, 
the supplemental statements of the case, and a May 2001 
letter from the RO to the veteran.  In March 2001 the Board 
informed the veteran of the provisions of the VCAA as well as 
informing the veteran that he needed to identify relevant 
evidence and provide contact information.  These documents 
informed the veteran of the relevant criteria, and evidence 
needed, by which an increased rating could be granted.  He 
was also notified of the information needed through letters 
from VA seeking additional evidence.  In particular, in May 
2001, he was notified by the RO that the Board had returned 
his case to the RO, and that additional information was 
needed.  He was advised that he was to furnish the names and 
addresses of all health care providers who have treated him 
for his back disorder which were not currently of record.  
See Quartucccio v. Principi, 16 Vet. App. 183 (2002).  In 
view of these actions by VA, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed; the discussions in these 
various documents apprised him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by the 
letters sent to the appellant.  The Board concludes that all 
pertinent evidence has been obtained, and that no further 
development of the case is warranted.  VA has satisfied its 
duties to notify and assist the appellant in this case.  

I. FACTUAL BACKGROUND

The veteran sustained a medial collateral ligament tear of 
the right knee while serving on active duty, and during 
service underwent a partial meniscectomy.  

In August 1987 the RO granted service connection for 
postoperative residuals, right knee and assigned a 20 percent 
rating under Diagnostic Code 5257.  This 20 percent rating 
has remained in effect up to the present.

In 1988 he was hospitalized on two occasion at a VA facility.  
During these hospitalizations he underwent a subtotal right 
lateral meniscectomy, and then reconstruction of the anterior 
cruciate ligament.

The veteran has been examined and treated intermittently at 
private and VA facilities from the late 1980's to 2001 for 
various disorders, to include the right knee. 

An August 1998 VA outpatient x-ray gave an impression of 
early DJD (degenerative joint disease) of the right knee.  

The veteran underwent a VA examination in November 1998.  The 
veteran reported during the examination that in 1986 while he 
was in the service that he injured his right knee playing 
football.  They did an arthroscopic examination and showed 
the anterior cruciate ligament was torn.  He had an operation 
three days later.  In 1988 an arthroscopic examination was 
again conducted and then the VA conducted another open knee 
surgery.  He stated that he had very good results but that 
over the years it had gotten worse and now he could not even 
walk in the mall.  The examiner's report contains answers to 
questions.  However, the questions were not included in the 
report.  

Under subjective complaints the examiner noted that the 
veteran did not claim to have locking.  The veteran claimed 
to have pain, weakness, stiffness, swelling, heat and 
redness, instability, giving way, fatigability, and lack of 
endurance.  The veteran was noted as wearing a brace at 
times.  He did not use a brace, cane, or crutches at the time 
of the examination.  The veteran worked as a printer for 
designer checks.  He stated that his knee interfered with 
most of the jobs he has had.  He had to give up driving a 
delivery truck and installing burglar bars because of his 
knee.  Apparently his symptoms were exacerbated by overuse 
and alleviated by rest.

Physical examination showed that motion stops when pain 
begins.  The veteran has a 14 cm. lateral and 6-cm. medial 
superior scar and a 5 cm. medial interior scar on the right 
knee.  There was no objective evidence of painful motion, 
edema, or effusion.  There was instability, weakness, and 
slight tenderness, with no heat or abnormal motion.  There 
was a slight guarding of movement.  The veteran walked well 
without a limp.  The knee had flexion to the right of 144 
degrees, and to the left of 146 degrees.  Extension on the 
right was 0 degrees, and extension on the left was 0 degrees.   
It was noted that he has a slight medial and lateral 
instability of the right knee.  The examiner noted the 
presence of instability of the right knee and the diagnosis 
was degenerative joint disease of the right knee, with loss 
of function due to pain.

The veteran underwent a July 2001 VA examination.  The 
veteran stated that he had pain if he walked any distance 
greater than a half-mile and he could only push with his 
right leg.  

He stated that because of his instability to do physical 
labor he had returned to college to get a degree so he could 
get a job that did not require physical activity.  There was 
pain in his knee.  He denied any swelling.  The physical 
examination showed that the knee joint was stable.  Lachman's 
sign was negative.  There was crepitation and the McMurray's 
sign was positive, which was indicative of a torn lateral 
meniscus.  The range of motion was normal.  The examiner 
indicated that there was a 10 percent loss of function due to 
pain.  It was noted that a July 2001 x-ray showed diffuse 
osteopenia and mild osteoarthrosis.  The diagnosis was status 
post-anterior cruciate ligament tear with a stable joint on 
the right and traumatic arthritis of the right knee with 
signs of a lateral meniscus tear.

In October 2001 the claims folder was returned to the July 
2001 VA examiner for an addendum to his opinion.  The 
examiner found that the veteran's right knee did not have 
weakened movement, excess fatigability, or incoordination.  
There was no ankylosis.  The examiner noted that it was 
likely that his present knee problem was related to the 
injury he had while in service. 

II. ANALYSIS

Disability evaluations are determined by the application of a 
schedule of ratings, which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (2001).  Each service-connected disability is rated on 
the basis of specific criteria identified by diagnostic 
codes. 38 C.F.R. § 4.27 (2001).

In determining the level of impairment, the disability must 
be considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2001).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2001).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.1, 4.41, 4.42 (2001), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2001) must be considered, and examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups." Deluca v. Brown, 8 Vet. App. 202 (1995).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury. DeLuca, 8 Vet. App. 202, 206-07 
(1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40 (2001).  
Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2001).

While the veteran is qualified to report his symptoms, he is 
not competent, in the absence of evidence demonstrating that 
he has medical training or expertise, to render medical 
findings or opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The RO has assigned a 20 percent rating for the postoperative 
residuals, right knee with arthritis in accordance with the 
criteria set forth an the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code 5257.

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation or 
lateral instability.  When the disability is slight, a rating 
of 10 percent is warranted.  When the disability is moderate, 
a rating of 20 percent is provided.  When the disability is 
severe, a rating of 30 percent is provided.

In VAOPGCPREC 23-97 (July 1, 1997), the General Counsel 
stated that when a knee disorder was already rated under 
Diagnostic Code 5257, the appellant must also have limitation 
of motion under Diagnostic Codes 5260 and 5261 in order to 
obtain a separate rating for arthritis.  The General Counsel 
indicated that if the appellant did not at least meet the 
criteria for a zero percent rating under either of those 
codes, there was no additional disability for which a rating 
could be assigned. VAOPGCPREC 23-97; Cf.  Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero 
percent rating was consistent with requirement that service 
connection may be granted only in case of currently existing 
disability.) Moreover, in VAOGCPREC 9-98 (Aug. 14, 1998), the 
General Counsel held that a separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59. Id. at 6.

Diagnostic Code 5010 provides that arthritis due to trauma 
will be rated under Diagnostic Code 5003.  Diagnostic Code 
5003 provides that degenerative arthritis established by X- 
ray findings will be rated on the basis of limitation of 
motion.

Diagnostic Code 5260 provides that a zero percent, or 
noncompensable, rating is warranted when flexion is limited 
to 60 degrees.  A 10 percent rating is warranted when flexion 
is limited to 45 degrees; a 20 percent rating is warranted 
when flexion is limited to 30 degrees; and a 30 percent 
rating is warranted when flexion is limited to 15 degrees.

Diagnostic Code 5261 provides that when extension of the knee 
is limited to 5 degrees, a noncompensable evaluation is for 
application.  When extension is limited to 10 degrees, a 10 
percent rating is warranted; when extension is limited to 15 
degrees, a 20 percent rating is warranted; and when extension 
is limited to 20 degrees, a 30 percent rating is warranted.  
When extension is limited to 30 degrees, a 40 percent rating 
is warranted.

Normal extension and flexion of a knee are to 0 and 140 
degrees, respectively. 38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 7805 provides that scars may be rated based 
on the limitation of motion of the part affected.  A 10 
percent rating is also warranted under Diagnostic Code 7803 
for scars which are superficial, poorly nourished, with 
repeated ulceration. Under Diagnostic Code 7804, a 10 percent 
rating is warranted for superficial scars, which are tender 
and painful on objective demonstration.

To summarize, the veteran's statements describing the 
symptoms of his right knee disability are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

In this regard, the VA examination in November 1998 indicated 
that there was instability, weakness and tenderness involving 
the right knee.  However, the examiner indicated that the 
lateral and medial instability was only slight.  
Additionally, there was no edema or effusion and the examiner 
indicated that the veteran walked well without a limp.  Also 
the July 2001 examination showed that the knee joint was 
stable.  The veteran has also indicated that he did not 
experience locking.  The two VA examinations do not indicate 
that the surgical scars are symptomatic.  Based on the 
evidence the Board finds that the criteria for severe 
impairment under Diagnostic Code 5275 have not been met.

The next issue to be resolved is whether a separate rating is 
warranted for the service connected arthritis of the right 
knee.  In this regard the two VA examinations indicate that 
there was painful motion.  However, both examinations that 
showed no impairment in the range of motion of the right 
knee.  Additionally, the VA examiner found that the veteran's 
right knee did not have weakened movement, excess 
fatigability, or incoordination and also determined that the 
pain in the right knee resulted in a 10 percent loss of 
function.  

After reviewing the medical evidence in conjunction with the 
Deluca case and the veteran's symptoms it is the judgment of 
the Board that the degree of functional impairment resulting 
from the arthritis of the right knee does not equate to 
limitation of flexion to 60 degrees or extension to 5 
degrees.  Accordingly a separate rating for the arthritis of 
the right knee is not warranted.  Finally, the Board finds 
that the evidence is not in equipoise as to warrant the 
application of the benefit of the doubt doctrine.  38 C.F.R. 
§ 3.102.  


ORDER

Entitlement to an increased rating in excess of 20 percent 
for postoperative residuals, right knee with arthritis is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

